DETAILED ACTION
	This is in response to communication received on 4/28/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/2/22.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by Iwata et al. US PGPub 2015/0218405 hereinafter IWATA on claim 1 is withdrawn because the independent claim 1 has been amended. 

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Iwata et al. US PGPub 2015/0218405 hereinafter IWATA in view of Adachi et al. US Patent Number 8,034,877 hereinafter ADACHI on claims 2-3, 5-6, 9-10 and 13-14 are withdrawn because the independent claim 1 has been amended. 
Claim(s) 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US PGPub 2015/0218405 hereinafter IWATA in view of Onoe et al. US PGPub 2009/0226728 hereinafter ONOE.
As for claim 1, IWATA teaches "An object of the present invention is to provide a method for forming a multilayer coating film" (abstract, line 1-2), i.e. a method for forming a multilayer coating film.
IWATA further teaches "This method comprises sequentially applying an aqueous first colored coating composition (X), an aqueous second colored coating composition (Y), and a clear coating composition (Z) to a substrate, and simultaneously bake-curing the resulting multilayer coating film" (abstract, lines 5-10), "The aqueous second colored coating composition (Y) can generally be prepared by mixing a base resin, a crosslinking agent, a pigment" (paragraph 265, lines 1-3), and "The pigment is not particularly limited and, for example ... effect pigments are suitably used" (paragraph 279, lines 1-3) i.e. (1) applying a base paint (X) to a substrate to form a base coating film, (2) applying an effect pigment dispersion (Y) to the base coating film formed in the step (1) to form an effect coating film… (3) applying a clear paint (Z) to the effect coating film formed in step (2) to form a clear coating film.
	IWATA is silent on the combined solids content of the aqueous second colored composition, but provides some teaches in paragraph 278 and 280.
	IWATA is silent on the solids content of the effect pigment dispersion (Y) during coating being 0.2 to 10 mass%, based on the effect pigment dispersion (Y).
	ONOE teaches “To provide an aqueous dispersion of a resin wherein dispersed particles are stable with fine particle sizes and whereby bleeding out is suppressed” (abstract, lines 1-3).
ONOE teaches “the resin dispersion of the present invention, the solid content is preferably at least 5 wt %, more preferably at least 10 wt%, further preferably at least 20wt %, based on the entirety. And, it is preferably at most 70 wt %, more preferably at most 60 wt %, further preferably at most 50 wt %, particularly preferably at most 40 wt %. The smaller the amount of the solid content, the lower the viscosity, whereby the dispersion can be applied to various coating methods and is easy to use, and the stability as a dispersion tends to be high. However, for example, when it is used as a primer or an adhesive, the solid content is preferably high in order to save the energy and time for drying water after the coating” (paragraph 185).
	It would have been within the skill of the ordinary artisan at the time of effective filing to design the solid content of the second aqueous colored composition, analogous to the effect pigment dispersion (Y) such that the desired viscosity, coating method and stability is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
	Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. It is the position of the examiner that the disclosure provides no evidence of criticality with regard to the solids content.
IWATA further teaches "The three layers, i.e., the first colored coating film, the second colored coating film, and the clear coating film, of the thus-formed multilayer coating film can be simultaneously cured by a usual coating-film-baking method, such as hot-air heating, infrared heating, or high-frequency heating" (paragraph 398), i.e. (4) heating the uncured base coating film, the uncured effect coating film, and the uncured clear coating film formed in the steps (1) to (3) to thereby simultaneously cure these three coating film.
IWATA teaches "An aqueous second colored coating composition (Y) is applied to the first colored coating film" (paragraph 258), "The pigment is not particularly limited and, for example, inorganic and organic color pigments ... effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black" (paragraph 279, lines 1-5), "Examples of the effect pigments include aluminium (including vapor-deposited aluminum)" (paragraph 234, lines 1-2), and "The aqueous second colored coating composition (Y) may further optionally contain ... a dispersant... a thickener ... a surface control agent" (paragraph 281 ), i.e. wherein the effect pigment dispersion (Y) contains water, a black pigment (A), a vapor deposition metal flake pigment (B), and a rheology control agent (C).
As for claim 16, IWATA teaches “Examples of the thickening agents include inorganic thickening agents, such as… cellulose derivative thickening agents such as carboxymethyl cellulose, methyl cellulose, and hydroxyethyl cellulose” (paragraph 251, lines 1-13), i.e. wherein the rheology control agent (C) is at least one selected from the group consisting of a... cellulose-based rheology control agent.
Claim(s) 2-3, 5-6, 9-10, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US PGPub 2015/0218405 hereinafter IWATA in view of Adachi et al. US Patent Number 8,034,877 hereinafter ADACHI and Onoe et al. US PGPub 2009/0226728 hereinafter ONOE.
As for claim 2, IWATA teaches "An object of the present invention is to provide a method for forming a multilayer coating film" (abstract, line 1-2), i.e. a method for forming a multilayer coating film.
IWATA further teaches "This method comprises sequentially applying an aqueous first colored coating composition (X), an aqueous second colored coating composition (Y), and a clear coating composition (Z) to a substrate, and simultaneously bake-curing the resulting multilayer coating film" (abstract, lines 5-10), "The aqueous second colored coating composition (Y) can generally be prepared by mixing a base resin, a crosslinking agent, a pigment" (paragraph 265, lines 1-3), and "The pigment is not particularly limited and, for example ... effect pigments are suitably used" (paragraph 279, lines 1-3) i.e. (5) applying a base paint (X) to a substrate to form a base coating film, (6) applying an effect pigment dispersion (Y) to the base coating film formed in step ( 5) to form an effect coating film ... (8) applying a clear paint (Z) ... to form a clear coating film.
IWATA is silent on the combined solids content of the aqueous second colored composition, but provides some teaches in paragraph 278 and 280.
	IWATA is silent on the solids content of the effect pigment dispersion (Y) during coating being 0.2 to 10 mass%, based on the effect pigment dispersion (Y).
	ONOE teaches “To provide an aqueous dispersion of a resin wherein dispersed particles are stable with fine particle sizes and whereby bleeding out is suppressed” (abstract, lines 1-3).
ONOE teaches “the resin dispersion of the present invention, the solid content is preferably at least 5 wt %, more preferably at least 10 wt%, further preferably at least 20wt %, based on the entirety. And, it is preferably at most 70 wt %, more preferably at most 60 wt %, further preferably at most 50 wt %, particularly preferably at most 40 wt %. The smaller the amount of the solid content, the lower the viscosity, whereby the dispersion can be applied to various coating methods and is easy to use, and the stability as a dispersion tends to be high. However, for example, when it is used as a primer or an
adhesive, the solid content is preferably high in order to save the energy and time for drying water after the coating” (paragraph 185).
	It would have been within the skill of the ordinary artisan at the time of effective filing to design the solid content of the second aqueous colored composition, analogous to the effect pigment dispersion (Y) such that the desired viscosity, coating method and stability is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. It is the position of the examiner that the disclosure provides no evidence of criticality with regard to the solids content.
IWATA further teaches "The three layers, i.e., the first colored coating film, the second colored coating film, and the clear coating film, of the thus-formed multilayer coating film can be simultaneously cured by a usual coating-film-baking method, such as hot-air heating, infrared heating, or high-frequency heating" (paragraph 398), i.e. (9) heating the uncured base coating film, the uncured effect coating film ... and the uncured clear coating film formed in steps [(5), (6), (8)].
IWATA is silent on (7) applying a black transparent paint (W) to the effect coating film formed in step (6) to form a black transparent coating film, applying a clear paint (Z) to the black transparent coating film formed in step (7), and cure the uncured black transparent coating film when the other layers are cured simultaneously.
ADACHI teaches "The present invention relates to an aqueous intermediate coating composition and a method for forming a multilayer coating film using the aqueous intermediate coating composition" (column 1, lines 7-10).
ADACHI further teaches "The topcoating film can be formed using any of various top coating compositions according to any of various known coating processes and curing processes. More specifically, one or more colored coating compositions, clear coating compositions, and the like can be used as top coating compositions to form a single-layer topcoating film or a multilayer topcoating film with two or more layers" (column 15, lines 58-64), i.e. wherein a topcoat can include a colored transparent paint and a clear coating.
ADACHI further teaches "A topcoat can also be applied by employing, for example, a three-coat, one-bake method; a three-coat, two-bake method; a three-coat, three-bake method; or a four-coat, two-bake method; using one or more colored base coating compositions and one or more clear coating compositions" (column 16, lines 53- 57).
ADACHI further teaches "The coating composition of the invention may comprise, in addition to the flat pigment particles (C), a pigment not in the form of flat particles, as needed" (column 13, lines 55-57) and "Known pigments used in coating compositions can be used as the pigment not in the form of flat particles. Examples of such pigments include ... carbon black" (column 14, lines 58-61 ), i.e. wherein the transparent coating has black pigment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include (7) applying a black transparent paint (W) to the effect coating film formed in step (6) to form a black transparent coating film, applying a clear paint (Z) to the black transparent coating film formed in step (7), and cure the uncured black transparent coating film when the other layers are cured simultaneously in the process of IWATA because ADACHI teaches that such topcoat composition were well known equivalent to the single clear coating layer taught by IWATA. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.
IWATA teaches "An aqueous second colored coating composition (Y) is applied to the first colored coating film" (paragraph 258), "The pigment is not particularly limited and, for example, inorganic and organic color pigments ... effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black" (paragraph 279, lines 1-5), "Examples of the effect pigments include aluminium (including vapor-deposited aluminum)" (paragraph 234, lines 1-2), and "The aqueous second colored coating composition (Y) may further optionally contain ... a dispersant. .. a thickener ... a surface control agent" (paragraph 281 ), i.e. wherein the effect pigment dispersion (Y) contains water, a black pigment (A), a vapor deposition metal flake pigment (B), and a rheology control agent (C).
As for claim 3, IWATA teaches "An object of the present invention is to provide a method for forming a multilayer coating film" (abstract, line 1-2), i.e. a method for forming a multilayer coating film.
IWATA further teaches "This method comprises sequentially applying an aqueous first colored coating composition (X), an aqueous second colored coating composition (Y), and a clear coating composition (Z) to a substrate, and simultaneously bake-curing the resulting multilayer coating film" (abstract, lines 5-10), "The aqueous second colored coating composition (Y) can generally be prepared by mixing a base resin, a crosslinking agent, a pigment" (paragraph 265, lines 1-3), and "The pigment is not particularly limited and, for example ... effect pigments are suitably used" (paragraph 279, lines 1-3) i.e. (10) applying a base paint (X) to a substrate to form a base coating film, (11) applying an effect pigment dispersion (Y) to the base coating film formed in step (10) to form an effect coating film… (12) applying a clear paint (Z) to the effect coating film formed in (step 11) to form a clear coating film, followed by heating.
IWATA is silent on the combined solids content of the aqueous second colored composition, but provides some teaches in paragraph 278 and 280.
	IWATA is silent on the solids content of the effect pigment dispersion (Y) during coating being 0.2 to 10 mass%, based on the effect pigment dispersion (Y).
	ONOE teaches “To provide an aqueous dispersion of a resin wherein dispersed particles are stable with fine particle sizes and whereby bleeding out is suppressed” (abstract, lines 1-3).
ONOE teaches “the resin dispersion of the present invention, the solid content is preferably at least 5 wt %, more preferably at least 10 wt%, further preferably at least 20wt %, based on the entirety. And, it is preferably at most 70 wt %, more preferably at most 60 wt %, further preferably at most 50 wt %, particularly preferably at most 40 wt %. The smaller the amount of the solid content, the lower the viscosity, whereby the dispersion can be applied to various coating methods and is easy to use, and the stability as a dispersion tends to be high. However, for example, when it is used as a primer or an
adhesive, the solid content is preferably high in order to save the energy and time for drying water after the coating” (paragraph 185).
	It would have been within the skill of the ordinary artisan at the time of effective filing to design the solid content of the second aqueous colored composition, analogous to the effect pigment dispersion (Y) such that the desired viscosity, coating method and stability is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. It is the position of the examiner that the disclosure provides no evidence of criticality with regard to the solids content.
IWATA is silent on (13) applying a black transparent paint (W) to the coating film formed in step (12) to form a black transparent coating film, and (14) applying a clear paint (Z) to the black transparent coating film formed in step (13) to form a clear coating film, followed by heating.
ADACHI further teaches "The topcoating film can be formed using any of various top coating compositions according to any of various known coating processes and curing processes. More specifically, one or more colored coating compositions, clear coating compositions, and the like can be used as top coating compositions to form a single-layer topcoating film or a multilayer topcoating film with two or more layers" (column 15, lines 58-64), i.e. wherein the top coating can include two layers, one of which is colored and clear coating.
ADACHI further teaches "A topcoat can also be applied by employing, for example, a three-coat, one-bake method; a three-coat, two-bake method; a three-coat, three-bake method; or a four-coat, two-bake method; using one or more colored base coating compositions and one or more clear coating compositions" (column 16, lines 53- 57).
ADACHI further teaches "A topcoat can also be applied by employing, for example, a three-coat, one-bake method; a three-coat, two-bake method; a three-coat, three-bake method; or a four-coat, two-bake method; using one or more colored base coating compositions and one or more clear coating compositions" (column 16, lines 53- 57).
ADACHI further teaches "The coating composition of the invention may comprise, in addition to the flat pigment particles (C), a pigment not in the form of flat particles, as needed" (column 13, lines 55-57) and "Known pigments used in coating compositions can be used as the pigment not in the form of flat particles. Examples of such pigments include ... carbon black" (column 14, lines 58-61 ), i.e. wherein the transparent coating has black pigment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include ((13) applying a black transparent paint (W) to the coating film formed in step (12) to form a black transparent coating film, and (14) applying a clear paint (Z) to the black transparent coating film formed in step (13) to form a clear coating film, followed by heating on top of the process steps of IWATA because ADACHI teaches that such topcoat composition and application methods were well known equivalents to the three-coat, one-bake method taught by IWATA. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. Further, Examiner notes that it would have been obvious to one of ordinary skill in the art to make that transparent later black, such that the black transparent paint (W) contains a black pigment (P), because ADACHI teaches that the colored composition can be any color and IWATA teaches the black pigments.
IWATA teaches "An aqueous second colored coating composition (Y) is applied to the first colored coating film" (paragraph 258), "The pigment is not particularly limited and, for example, inorganic and organic color pigments ... effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black" (paragraph 279, lines 1-5), "Examples of the effect pigments include aluminium (including vapor-deposited aluminum)" (paragraph 234, lines 1-2), and "The aqueous second colored coating composition (Y) may further optionally contain ... a dispersant... a thickener ... a surface control agent" (paragraph 281 ), i.e. wherein the effect pigment dispersion (Y) contains water, a black pigment (A), a vapor deposition metal flake pigment (B), and a rheology control agent (C).
As for claim 5, IWATA teaches "The aqueous second colored coating composition (Y) can be applied ... in such a manner that the film thickness based on the cured coating film becomes generally 5 to 30 μm" (paragraph 283), i.e. a range that overlaps with wherein the effect coating film has a dry film thickness of 0.02 to 6.5 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 6, IWATA teaches that in the aqueous second colored coating composition "The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent" (paragraph 280). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
IWATA is silent on the black pigment in a black transparent coating in claim 4 and 5 as shown above. Examiner notes that IWATA and ADACHI has been combined, as argued above in the rejection of claim 4.
As shown above, ADACHI teaches a colored transparent layer and further teaches "The proportion of the pigment not in the form of flat particles is preferably from 2 to about 200 parts by weight, more preferably about 30 to about 170 parts by weight, and still more preferably about 50 to about 150 parts by weight, relative to 100 parts by weight of the curable resin component of the coating composition of the invention" (column 12, lines 1-6). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 7, IWATA is silent on the viscosity of the second aqueous colored composition, i.e. the effect pigment dispersion.
ADACHI teaches "After the viscosity has been adjusted with an organic solvent and/or water to a suitable coating viscosity, the top coating composition can be applied by a known application method such as, for example, electrostatic application, airless spraying, or air spraying" (column 16, lines 24-28).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the viscosity such that it can be properly applied as desired. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 9, IWATA teaches "The aqueous second colored coating composition (Y) can be applied ... in such a manner that the film thickness based on the cured coating film becomes generally 5 to 30 μm" (paragraph 283), i.e. a range that overlaps with wherein the effect coating film has a dry film thickness of 0.02 to 6.5 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 10, IWATA teaches that in the aqueous second colored coating composition "The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent" (paragraph 280). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
IWATA is silent on the black pigment in a black transparent coating in claim 4 and 5 as shown above. Examiner notes that IWATA and ADACHI has been combined, as argued above in the rejection of claim 4.
As shown above, ADACHI teaches a colored transparent layer and further teaches "The proportion of the pigment not in the form of flat particles is preferably from 2 to about 200 parts by weight, more preferably about 30 to about 170 parts by weight, and still more preferably about 50 to about 150 parts by weight, relative to 100 parts by weight of the curable resin component of the coating composition of the invention" (column 12, lines 1-6). 
It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 11, IWATA is silent on the viscosity of the second aqueous colored composition, i.e. the effect pigment dispersion.
ADACHI teaches "After the viscosity has been adjusted with an organic solvent and/or water to a suitable coating viscosity, the top coating composition can be applied by a known application method such as, for example, electrostatic application, airless spraying, or air spraying" (column 16, lines 24-28).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the viscosity such that it can be properly applied as desired. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 13, IWATA teaches "The aqueous second colored coating composition (Y) can be applied ... in such a manner that the film thickness based on the cured coating film becomes generally 5 to 30 μm" (paragraph 283), i.e. a range that overlaps with wherein the effect coating film has a dry film thickness of 0.02 to 6.5 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 14, IWATA teaches that in the aqueous second colored coating composition "The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent" (paragraph 280). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
IWATA is silent on the black pigment in a black transparent coating in claim 4 and 5 as shown above. Examiner notes that IWATA and ADACHI has been combined, as argued above in the rejection of claim 4.
As shown above, ADACHI teaches a colored transparent layer and further teaches "The proportion of the pigment not in the form of flat particles is preferably from 2 to about 200 parts by weight, more preferably about 30 to about 170 parts by weight, and still more preferably about 50 to about 150 parts by weight, relative to 100 parts by weight of the curable resin component of the coating composition of the invention" (column 12, lines 1-6). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 15, IWATA is silent on the viscosity of the second aqueous colored composition, i.e. the effect pigment dispersion. 
ADACHI teaches "After the viscosity has been adjusted with an organic solvent and/or water to a suitable coating viscosity, the top coating composition can be applied by a known application method such as, for example, electrostatic application, airless spraying, or air spraying" (column 16, lines 24-28).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the viscosity such that it can be properly applied as desired. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 17, IWATA teaches “Examples of the thickening agents include inorganic thickening agents, such as… cellulose derivative thickening agents such as carboxymethyl cellulose, methyl cellulose, and hydroxyethyl cellulose” (paragraph 251, lines 1-13), i.e. wherein the rheology control agent (C) is at least one selected from the group consisting of a... cellulose-based rheology control agent.
As for claim 18, IWATA teaches “Examples of the thickening agents include inorganic thickening agents, such as… cellulose derivative thickening agents such as carboxymethyl cellulose, methyl cellulose, and hydroxyethyl cellulose” (paragraph 251, lines 1-13), i.e. wherein the rheology control agent (C) is at least one selected from the group consisting of a... cellulose-based rheology control agent.

Allowable Subject Matter
Claims 4, 8, and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 4, 8, and 12 contain the limitations of
a Y5 value of 40 to 1500, where the Y5 value represents lightness in the XYZ color space,
a Y5/Y 45 value of 40 to 300, where the Y5/Y 45 value is obtained by dividing the Y5 value by a Y 45 value, which represents lightness in the XYZ color space,
a Y110 value of 0. 15 to 1.5, where the Y110 value represents lightness in the XYZ color space, and
 	an HG value of 5 to 50, where the HG value represents graininess.
IWATA and ADACHI are both silent on the lightness, or the graininess of the obtained multilayer film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717